Citation Nr: 1217162	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-00 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease, also claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, inter alia, denied the Veteran's claims to reopen for service connection for a stomach disorder and sinusitis. 

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in July 2009.  A transcript of that proceeding is of record and the record of that proceeding remained open for an additional 45-day period to permit the RO to obtain and associate with the claims folder pertinent VA treatment records.  The records in question were thereafter made a part of the claims folder, along with the Veteran's written waiver for their initial review by the RO.

Issues involving the Veteran's entitlement to service connection or increased ratings for residuals of in-service shrapnel wounds have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action. 

When the case was most recently before the Board in January 2011, the Board reopened and remanded the Veteran's claims for service connection for a stomach disorder and sinusitis for additional development.  It has since returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A stomach disorder, to include gastroesophageal reflux disease (GERD) was not present in service; and current disability with respect to claimed gastrointestinal disorder is not shown.
2.  Sinusitis was not present in service; and the Veteran's current post-nasal drip is not etiologically related to service.


CONCLUSIONS OF LAW

1.  A stomach disorder, to include GERD, was not incurred in or aggravated by active duty and is not proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Sinusitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided notice to the Veteran in letters dated June 2005 and January 2011, prior to and after the date of the issuance of the appealed June 2006 rating decision.  Both letters explained what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records, and the reports of February 2001, October 2005, and February 2011 VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, as well as the Veteran's July 2009 hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative from the West Virginia Division of Veterans Affairs (fill in appropriate rep).  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disabilities.  At that hearing, the Veteran stated that not all of his VA treatment records had been considered in the context of VA examinations performed in October 2005.  In response to this statement, in January 2011 the Board remanded the Veteran's claims for the RO to obtain additional VA treatment records which were obtained and associated with the claims files.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of these claims, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Stomach Disorder

The Veteran contends that he has a stomach disorder, claimed as GERD that is related to his active service.  Alternatively, the Veteran contends that he has a stomach disorder secondary to medication that has been prescribed for treatment of his service-connected diabetes mellitus.

The Veteran's service treatment records are void of findings, complaints, symptoms, or a diagnosis of a gastrointestinal disorder.

Post-service medical evidence of record includes conflicting evidence concerning whether the Veteran has a gastrointestinal disorder.

Private treatment records include a March 1973 report which reflects a diagnosis of occasional bouts of gastroduodenitis.  An October 1973 report reflects a complaint of stomach soreness.  A December 1998 report reflects complaints of vomiting, loose bowels, and nausea and a diagnosis of viral gastroenteritis.  Reports dated in November 1999 and October 2000 reflect a diagnosis of GERD.

VA treatment records dated from September 2001 to November 2010 reflect diagnoses of GERD and acid reflux.
On VA general medical examination in February 2001, the Veteran was diagnosed with possible GERD/gastroparesis related to diabetes.

Pursuant to the Board's January 2011 remand, the Veteran underwent VA digestive conditions and stomach, duodenum, and peritoneal examinations in February 2011 at which time the Veteran presented with complaints of a quivering stomach and dry heaves since 1970.  He stated that his quivering stomach began within one year after discharge from service.  He denied vomiting or regurgitation, but had a dry cough which he attributed to reflux.  He also denied ever having had a duodenal or gastric ulcer.  Upon review of the claims file and examination of the Veteran, the examiner found no evidence of intestinal or gastric disease and opined that no gastrointestinal disorder, to include GERD, originated during the Veteran's period of service from May 1967 to May 1969.  The examiner further opined that there was no showing of a peptic ulcer during the one-year period after service.  The rationale provided was that although the Veteran carries a VA diagnosis of GERD, his symptom of a "quivering stomach" is not a usual symptom of GERD.  The Veteran denied any history of gastric or duodenal ulcer disease, and there is nothing in his service treatment records relative to any stomach or intestinal complaints.  In addition, a UGI services in November 2001 was negative for reflux or ulcer.  The only abnormality was a small 2 centimeter hiatal hernia.  A follow-up UGI series in February 2011 was totally normal, without evidence of esophageal reflux.

In the Board's opinion, the preponderance of the evidence establishes that no gastrointestinal disorder has been present since the Veteran's discharge from service.  In this regard, the Board notes that post-service private and VA treatment records reflect diagnoses of GERD, gastroduodenitis, and acid reflux.  However, a UGI services in November 2001 was negative for reflux or ulcer.  On VA digestive conditions and stomach, duodenum, and peritoneal examinations in February 2011, the VA examiner who determined that the Veteran did not have a gastrointestinal or intestinal disorder, reached these conclusions after examining the Veteran, his pertinent medical history, and reviewing the claims files.  Most importantly, at that time, a follow-up UGI series was totally normal, without evidence of esophageal reflux.  While private and VA physicians have offered diagnoses of GERD, gastroduodenitis, and acid reflux, findings on examination and testing, fail to substantiate any such diagnoses.  The findings and conclusions of the February 2011 VA examiner as to the absence of any gastrointestinal disorder, are found to outweigh both in terms of quantity and quality the evidence to the contrary.

As for the February 2001 VA examiner's diagnosis of possible GERD/ gastroparesis, a questioned diagnosis is inherently inclusive.  Such evidence is too speculative in nature to establish a diagnosis, and therefore carries negligible probative weight.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In sum, the medical evidence fails to show that at any time during the pendency of this claim the Veteran has had any gastrointestinal disorder, including GERD.  The Veteran has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a secondary basis.  Moreover, even assuming that a gastrointestinal disorder has been present during the period of this claim, the Veteran's service treatment records are negative for any diagnosis or treatment of any gastrointestinal disorder.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA and testimony before the Board.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As explained above, there is no medical evidence of the presence of a gastrointestinal disorder during the pendency of this claim.
For the foregoing reasons, the claim for service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease, also claimed as secondary to service-connected diabetes mellitus, must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Sinusitis

The Veteran contends that he has sinusitis that is related to his active service.

The Veteran's service treatment records reflect several visits to sick call for symptoms of viral upper respiratory infections with sinus congestion.  In January 1969, the Veteran was treated for a probable viral URI and sinus congestion.  In March 1969, he was treated for sinus congestion for three days and a persistent head cold.  The report of an April 1969 separation examination indicates treatment of three head colds over the past three months.

Private treatment records include a March 1973 report which reflects diagnoses of sinusitis and "allergy."  An October 1973 note indicates a complaint of a swollen nose with drainage.  A November 1973 note reflects complaints of sinus problems.  A December 1996 report reflects complaints of sinus congestion and a diagnosis of URTI.  A January 2000 report reflects complaints of sneezing, coughing, and congested sinus and a diagnosis of URTI.  An April 2000 report reflects a diagnosis of allergic rhinitis.  An August 2000 report reflects a diagnosis of acute rhinitis.  An August 2001 report reflects the Veteran's complaint of sinus problems and a diagnosis of allergic rhinitis.  In February 2001, the Veteran was diagnosed with acute sinusitis.

VA treatment records dated from September 2001 to November 2010 reflect diagnoses of recurrent sinusitis and allergic rhinitis.
On VA general medical examination in October 2005, the Veteran presented with a history of allergic rhinitis since 1971.  The claims file was unavailable but upon examination the Veteran was diagnosed with allergic rhinitis.

Pursuant to the Board's January 2011 remand, the Veteran underwent a VA nose, sinus, larynx, and pharynx examination in February 2011 at which time he presented with a history of nasal drip since 1970.  He stated that his post-nasal drip began after discharge from service.  Upon review of the claims file and examination of the Veteran, the Veteran was diagnosed with post-nasal drip.  The examiner opined that no disorder of the Veteran's sinuses originated during the Veteran's period of service from May 1967 to May 1969.  The rationale provided was that the Veteran's current upper respiratory symptoms are typical of post-nasal drip.  Although this can be seen in individuals with chronic sinusitis, a CT scan of the sinuses performed in July 2008 was totally normal, failing to show any evidence of chronic sinusitis.  The examiner stated that the Veteran's service treatment records show several visits to sick call for symptoms of viral upper respiratory infections with sinus congestion in January and March 1969.  However, each of these visits showed typical symptoms and findings of a cold with associated sinus congestion.  There was nothing to suggest recurrent or chronic sinusitis.  In addition, his separation examination in April 1969 lists, as a diagnosis, "about three head colds over the past three months."

On review of the evidence above, the Board finds the Veteran does not have sinusitis or a sinus-related disorder that is etiologically related to service.  The Veteran has been afforded a VA examination in which the examiner, based on review of the evidence, stated a medical opinion against such an etiological relationship, and there is no contrary medical opinion of record.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA and testimony before the Board.

The Veteran has asserted that his present sinus-related disorder is related to his service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As explained above, competent and uncontroverted medical opinion of record states the Veteran's current sinus-related disorder, diagnosed as post-nasal drip, is not related to his service.

Accordingly, the claim for service connection must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for sinusitis is denied.

Service connection for a gastrointestinal disorder, to include GERD, also claimed as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


